Citation Nr: 0310614	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-03 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left C-6 
radiculopathy (claimed as left shoulder pain and headaches).

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to October 
1988, and from April 1989 to October 1993.  He also had 
additional reserve duty, to include from February 27, to 
March 13, 1997.

This appeal arises from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claims of 
entitlement to service connection for left shoulder pain, 
left C-6 radiculopathy, left carpal tunnel syndrome, and 
headaches.  The issues were restated after further medical 
evidence identified the left C-6 radiculopathy as the origin 
of the left shoulder pain and headaches.  


REMAND

The Board notes that it undertook additional development on 
the instant case pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The Board directed that the veteran's 
relevant treatment records be obtained and that he be 
afforded a VA examination for the purpose of determining 
whether his left C-6 radiculopathy (claimed as left shoulder 
pain and headaches) and left carpal tunnel syndrome began 
during or are causally related to any incident of service.  
The treatment records were obtained and the requested 
examination was accomplished on April 22, 2003.  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  Thus, this case must 
be remanded to the RO to consider the additional evidence 
obtained by the Board.

The Board also finds that the recently obtained VA 
neurological opinion warrants clarification.  Specifically, 
while the neurologist indicated that the disabilities at 
issue were not related to service, he also opined that the 
veteran had cervical neuropathy during the period of February 
23 to March 13, 1997, when he was seen on multiple occasions 
for left shoulder complaints, and it was noted that 
subsequent examinations confirmed this diagnosis.  It is 
apparent that the examiner was not aware that the veteran was 
on reserve duty during the period of time in question.  The 
RO has determined that the veteran was on inactive duty for 
training during that time and, since there was no indication 
of a left shoulder injury, service connection was not 
warranted on that basis.  See 38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002).  However, in reviewing the record, the 
Board finds that, while the veteran denied a previous 
shoulder injury, it appears that his complaints were 
attributed to sleeping on his arm or shoulder.  Moreover, the 
diagnoses during the February to March 1997 period included a 
left shoulder strain.  Such findings clearly suggest trauma.

It is the Board's judgment that the RO should clarify all of 
the veteran's active and inactive duty dates and then refer 
the claims file to the VA neurologist who performed the 
January 2003 examination for the purposes of clarifying his 
opinion.

In light of the Federal Circuit's holding and recent 
conflicting examination findings and opinion, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence that was obtained and to 
complete the development noted above.  The RO should also 
ensure compliance with the duty to notify and assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations.  38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must clarify all of the 
veteran's active and inactive duty for 
training dates.

2.  Thereafter, the RO should send the 
claims file to Dr. Lasker, the VA 
neurologist who examined the veteran in 
January 2003, for the purpose of 
clarifying his opinion.  Specifically, 
the neurologist should be informed of the 
precise dates of the veteran's reserve 
duty from February to March 1997, and, if 
the veteran was on inactive duty for 
training during that time, he should be 
requested to review the relevant medical 
evidence, to include the multiple service 
medical outpatient clinic notes dated in 
February and March 1997, and answer the 
following questions:  (1) Is it at least 
as likely as not (50 percent or more 
likelihood) that the veteran's left 
shoulder or cervical radiculopathy 
symptoms during his February to March 
1997 reserve duty were traumatic in 
origin and, if so, (2) is it at least as 
likely as not that the veteran's cervical 
radiculopathy began during or is causally 
related to any incident of the period of 
reserve service.  If the veteran's 
February-March 1997 period of reserve 
service was active duty for training, the 
examiner should be only asked to answer 
the second question following his review 
of the relevant service and post-service 
medical records.  The neurologist should 
also be asked to opine whether it at 
least as likely as not that the veteran's 
left carpal tunnel syndrome began during 
or is causally related to any incident of 
service, to include his complaints of 
left wrist pain in September 1993 after 
an injury.  

3.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issues of service 
connection for C-6 radiculopathy and left 
carpal tunnel syndrome.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC), which 
addresses all of the evidence received 
subsequent to the issuance of the SSOC in 
March 2002, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




